Case 1:21-cv-00662-RM Document 12 Filed 03/08/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 21-cv-00662-RM

BIG SKY TRADING LLC,

       Plaintiff,

v.

ALFALFA’S MARKET, INC.,

      Defendant.
______________________________________________________________________________

                     TEMPORARY RESTRAINING ORDER
______________________________________________________________________________

       This matter is before the Court on Plaintiff’s Emergency Motion for Temporary

Restraining Order (ECF No. 6), seeking entry of a temporary restraining order under Fed. R. Civ.

P. 65(b). The Court has considered the relevant pleadings and evidence, which demonstrate that

Defendant purchased perishable agricultural commodities in interstate commerce and, thereafter,

failed to pay Plaintiff in violation of the Perishable Agricultural Commodities Act (“PACA”).

       Such pleadings and supporting documents establish that Defendant has either dissipated

the PACA trust or has presented a sufficient threat of dissipation of such trust to warrant the

relief granted in this Order. On the basis of the pleadings and Plaintiff’s declaration and other

submissions, it appears to this Court that Plaintiff will suffer irreparable injury due to

Defendant’s dissipation of Plaintiff’s beneficial interest in the statutory trust created pursuant to

7 U.S.C. § 499e(c) and that such dissipation will continue in the absence of injunctive relief.
Case 1:21-cv-00662-RM Document 12 Filed 03/08/21 USDC Colorado Page 2 of 3




Due to the threat of further dissipation, the Court agrees that a temporary restraining order is

appropriate.

       Accordingly, Plaintiff’s motion is GRANTED, and the Court ORDERS that:

       1.      Defendant and its respective agents, officers, and assigns are DIRECTED NOT to

pay, withdraw, transfer, assign, or sell any and all existing PACA trust assets or otherwise

dispose of corporate assets to any creditors, persons, or entities until further order from this

Court or Defendant’s deposit into the Court Registry the sum of $76,019.42.

       2.      Pending further order of this Court, or until such time as Defendant pays Plaintiff

or makes the above deposit, no banking institution holding funds for Defendant shall pay,

transfer, or permit assignment or withdrawal of any existing PACA trust assets held on behalf of

the Defendant or pay, transfer, or permit assignment or withdrawal of Defendant’s corporate

assets without this Court’s express written approval.

       3.      This Order will be binding upon the parties to this action, their officers, agents,

servants, employees, banks, or attorneys and all other persons or entities who receive actual

notice of this Order by personal service or otherwise. In this regard, Defendant shall serve a

copy of this Order on all financial institutions with which it does or may do any business or who

may be holding any assets for or on behalf of Defendant.

       4.      No bond is set in this matter.

       5.      A preliminary injunction hearing is set for March 22, 2021, at 10 a.m. in

Courtroom A601 before Judge Raymond P. Moore. The hearing may be conducted via video

teleconference or in person as the Court directs. Three business days in advance of the hearing,




                                                  2
Case 1:21-cv-00662-RM Document 12 Filed 03/08/21 USDC Colorado Page 3 of 3




the parties shall file notice advising of the names of any witnesses that will be called. The Court

will use this information to determine whether the hearing will be in person.

       6.      Plaintiff, through its counsel, shall serve a true and correct copy of this Order on

Defendant, including its counsel, if known.

       DATED this 8th day of March, 2020 at 2 p.m.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                 3
